         Case 1:88-cr-00642-LAP Document 245
                                         244 Filed 06/17/20
                                                   06/16/20 Page 1 of 1

L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004


                                      June 16, 2020


VIA ECF AND EMAIL               Counsel’s request for an extension until
The Honorable Loretta A. Preska September 8, 2020, is granted. SO ORDERED.
United States District Judge
Southern District of New York                                    6/17/2020
500 Pearl Street
New York, NY 10007
PreskaNYSDChambers@nysd.uscourts.gov

       RE:    United States v. Rafael Romero, 88-cr-642 (LAP)

Dear Judge Preska:

        I am writing to request an extension until September 8, 2020 of the deadline to make
a supplemental submission in further support for Rafael Romero’s pro se motion for
compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). This is my second request for
additional time. I have consulted with AUSA Kaylan Lasky, and the Government consents
to this request.

       I have been actively investigating the merits of Mr. Romero’s application. My work is
complicated because Mr. Romero, and his family and others, do not speak English. I do not
speak Spanish. Thus, all communications need to be translated. Additionally, Mr. Romero’s
application has necessitated a review of trial documents, some of which I have received from
the Government; others may have to be retrieved from the court archives. These factors,
plus the limitations imposed by the COVID-19 pandemic on my ability to confer with Mr.
Romero, compel me to request more time so that I can be able to provide adequate counsel
to Mr. Romero.

       Thank you for your consideration.


                                            Respectfully submitted,


                                            Jill R. Shellow


Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
